USCA4 Appeal: 22-6656      Doc: 11         Filed: 09/27/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6656


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES ROBERT LISENBY, a/k/a James Robert Ratliff,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:12-cr-00132-D-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        James Robert Lisenby, Appellant Pro Se. Michael Bredenberg, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6656      Doc: 11          Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               James Robert Lisenby appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.         After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Lisenby’s motion.

        See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

        Accordingly, we affirm for the reasons stated by the district court. United States v. Lisenby,

        No. 5:12-cr-00132-D-1 (E.D.N.C. May 27, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2